DETAILED ACTION
In Application filed on 1/03/2022 Claims 1-14 are pending, and claim 2 is canceled. Claims 1 and 3-14 are considered in the current Office Action.    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6, 9, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20150355558 (“Miyajima”).
Regarding claim 1, Miyajima teaches a forming apparatus (Abstract, “A lithography apparatus”), comprising:
a supplier configured to supply a composition on each of a plurality of substrates including a first substrate and a second substrate ([0040], “A dispenser 7 dispenses the resin as small droplets, thereby coating the surface of the substrate 1 with a predetermined amount of resin” Miyajima teaches a dispenser dispenses composition on the substrate positioned in the imprint unit during a repeatable imprint process. The dispenser as taught in Miyajima is capable of dispensing composition on a plurality of substrates that are positioned in the imprint unit); 
([0008], “a plurality of patterning devices each configured to perform patterning on a substrate using an original”), each of the plurality of processors being configured to bring a mold into contact with the composition supplied onto each of the plurality of substrates by the supplier ([0038], “performs patterning using an original (mold) for a plurality of shot regions of a substrate (wafer) by repeating an imprint process. In one imprint process, the original is pressed against the resin (imprint material), and the resin is cured in this state, thereby forming a pattern in one shot region of the substrate.”); 
and a substrate conveyer configured to convey each of the plurality of substrates to a processor selected from the plurality of processors ([0050], “…conveying the substrates 1 stored in the substrate stocker 13, via a substrate conveying path, to the plurality of imprint units 100a to 100d included in the clustered imprint apparatus”), wherein the supplier supplies the composition onto the substrate while the substrate is being conveyed to the selected processor by the substrate conveyer ([0042], “The sequence of an imprint process will be described with reference to FIGS. 3 and 4. In step 3a, the substrate 1 is placed on the substrate stage 2. In step 3b, the substrate stage 2 starts moving the substrate 1 to the point under the dispenser 7 that dispenses the resin. In step 3c, the dispenser 7 coats the surface of the substrate 1 with a predetermined amount of resin. In step 3d, the original stage 5a moves the original 5 downward.” [0043], “In step e shown in FIG. 4, the original stage 5a moves the original 5 down toward the substrate 1 and presses the original 5 against the resin on the substrate 1, thereby transferring the pattern.”). 
and wherein the substrate conveyer is further configured to convey the first substrate onto which the composition is supplied by the supplier to the first processor and then convey the second substrate onto which the composition is supplied following the substrate to the second processor (Fig. 11, “substrate conveying path”; [0050], “…conveying the substrates 1 stored in the substrate stocker 13, via a substrate conveying path, to the plurality of imprint units 100a to 100d included in the clustered imprint apparatus”).
Regarding claim 3, Miyajima teaches a forming apparatus wherein the forming apparatus is an apparatus configured to form a composition on the plurality of substrates ([0008], “a lithography apparatus comprising…a plurality of patterning devices each configured to perform patterning on a substrate using an original”), and times taken by the substrate conveyer to convey each of the plurality substrates to any one of the plurality of processors since supply of the composition onto the plurality substrates are equal to each other between the plurality of substrates ([0050], “As shown in FIG. 12B, the substrate conveying unit 14 includes eight hand members 14c to simultaneously convey the substrates 1 to the imprint units 100a to 100d.”).
Regarding claim 5, Miyajima teaches a forming apparatus wherein processing the first substrate by the first processor and processing the second substrate by the second processor are performed simultaneously ([0044], “imprint processes are simultaneously performed for a plurality of substrates 1 of one lot using four imprint units 100a to 100d”).
Regarding claim 6, Miyajima teaches a forming apparatus wherein the apparatus planarizes the composition on the substrate by using, as the mold, a mold ([0038], “An imprint unit…performs patterning using an original (mold) for a plurality of shot regions of a substrate (wafer) by repeating an imprint process. In one imprint process, the original is pressed against the resin (imprint material), and the resin is cured in this state, thereby forming a pattern in one shot region of the substrate.) whose portion that comes into contact with the composition on the substrate is a flat surface (Fig. 3, element 5; Miyajima teaches an original (mold) that contacts the substrate is a flat surface).
Regarding claim 9, Miyajima teaches a forming method of forming a composition on a substrate by using a mold ([0009], “a method of manufacturing an article”), comprising: 
(Fig. 11, “substrate conveying path”; [0050], “…conveying the substrates 1 stored in the substrate stocker 13, via a substrate conveying path, to the plurality of imprint units 100a to 100d included in the clustered imprint apparatus”); 
supplying a composition onto the first substrates by a supplier ([0040], “A dispenser 7 dispenses the resin as small droplets, thereby coating the surface of the substrate 1 with a predetermined amount of resin”) while the first substrate is being conveyed to the first processor by the conveyer forming the composition on the first substrate by causing the first processor to bring a first mold into contact with the composition on the first substrate ([0042], “The sequence of an imprint process will be described with reference to FIGS. 3 and 4. In step 3a, the substrate 1 is placed on the substrate stage 2. In step 3b, the substrate stage 2 starts moving the substrate 1 to the point under the dispenser 7 that dispenses the resin. In step 3c, the dispenser 7 coats the surface of the substrate 1 with a predetermined amount of resin. In step 3d, the original stage 5a moves the original 5 downward.” [0043], “In step e shown in FIG. 4, the original stage 5a moves the original 5 down toward the substrate 1 and presses the original 5 against the resin on the substrate 1, thereby transferring the pattern.”); 
and conveying, by the conveyer, a second substrate to a second processor ([0005], “Substrates of one lot with the film of the adhesion material can be conveyed to the clustered imprint apparatus. In the imprint apparatus, imprint processes for the plurality of substrates are performed in parallel”; Fig. 11, “substrate conveying path”; [0050], “…conveying the substrates 1 stored in the substrate stocker 13, via a substrate conveying path, to the plurality of imprint units 100a to 100d included in the clustered imprint apparatus”).
Regarding claim 10, Miyajima teaches an article manufacturing method ([0009], “a method of manufacturing an article”) comprising forming a composition on each of a plurality of substrates by ([0038], “performs patterning using an original (mold) for a plurality of shot regions of a substrate (wafer) by repeating an imprint process. In one imprint process, the original is pressed against the resin (imprint material), and the resin is cured in this state, thereby forming a pattern in one shot region of the substrate.”); and processing each of a plurality of substrates on which the composition is formed in the forming ([0009], “processing the substrate that has undergone the patterning to manufacture the article”).
Regarding claim 14, Miyajima teaches an article manufacturing method ([0009], “a method of manufacturing an article”) comprising supplying a composition onto the second substrates by the supplier while the second substrate is being conveyed to the first processor by the conveyer, and forming the composition on the second substrate by causing the second processor to bring a second mold into contact with the composition on the second substrate ([0042], “The sequence of an imprint process will be described with reference to FIGS. 3 and 4. In step 3a, the substrate 1 is placed on the substrate stage 2. In step 3b, the substrate stage 2 starts moving the substrate 1 to the point under the dispenser 7 that dispenses the resin. In step 3c, the dispenser 7 coats the surface of the substrate 1 with a predetermined amount of resin. In step 3d, the original stage 5a moves the original 5 downward.” [0043], “In step e shown in FIG. 4, the original stage 5a moves the original 5 down toward the substrate 1 and presses the original 5 against the resin on the substrate 1, thereby transferring the pattern.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20150355558 (“Miyajima”) in view of U.S. Pub. No. 20190080922 (“Khusnatdinov”).
	Regarding claim 4, Miyajima fails to teach a heating processor configured to perform a heating process for the substrate after the processor cures the composition on the substrate.
	Khusnatdinov teaches an apparatus (Abstract, “apparatus for planarization of a substrate”) according to claim 1, further comprising a heating processor ([0026], “heat source”) configured to perform a heating process for each of the plurality substrates after the processor cures the composition on each of the plurality substrates ([0079], “baking the cured formable material 14”; Khusnatdinov teaches to bake the substrate after the curing process in Step 914.).
Khusnatdinov, [0080]).
Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pub. No. 20150355558 (“Miyajima”).
Regarding claim 6, Miyajima teaches a forming apparatus wherein the apparatus planarizes the composition on the substrate by using, as the mold, a mold ([0038], “An imprint unit…performs patterning using an original (mold) for a plurality of shot regions of a substrate (wafer) by repeating an imprint process. In one imprint process, the original is pressed against the resin (imprint material), and the resin is cured in this state, thereby forming a pattern in one shot region of the substrate.) whose portion that comes into contact with the composition on the substrate is a flat surface (Fig. 3, element 5; Miyajima teaches an original (mold) that contacts the substrate is a flat surface).
Alternatively, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the mold in Miyajima to incorporate the flat contact surface since it has been held that the configuration of the claimed mold’s contact surface is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed mold’s contact surface is significant. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Claim 7 is rejected under 35 U.S.C. 103 as being anticipated by U.S. Pub. No. 20150355558 (“Miyajima”).
Regarding claim 7, Miyajima teaches a forming apparatus wherein the apparatus forms a pattern of a composition on the substrate by using, as the mold, a mold ([0039], “The pattern of an original 5 is transferred to a substrate 1, thereby forming an element pattern corresponding to the pattern of the original 5 on the surface layer (patterning layer) of the substrate 1.”) on which a pattern having concave and convex portions is formed (Fig. 2, element 5; Miyajima teaches an original (mold) that has concave and convex portions on its surface.).
Alternatively, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the mold in Miyajima to incorporate the concave and convex surface pattern since it has been held that the configuration of the claimed mold’s contact surface is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed mold’s contact surface is significant. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20150355558 (“Miyajima”) in view of U.S. Pub. No. 20180329294 (“Tsujikawa”).
Regarding claim 8, Miyajima teaches a forming apparatus comprising an alignment station configured to align a position of each of the plurality of substrates (Fig. 1, element 11, “alignment scope”; [0041], “The alignment scope 11 measures overlay between an alignment mark provided on the original 5 and an alignment mark on the substrate 1, thereby aligning the original 5 and the substrate 1 with each other.”), wherein the supplier supplies the composition onto each of the plurality of substrates which has been aligned ([0041], “An alignment scope 11 is a microscope that aligns the pattern positions on the original 5 and the substrate 1 after the dispenser 7 supplies (dispenses or applies) the resin onto the substrate 1.”).
Miyajima does not explicitly teach the alignment station configured to align a position of each of the plurality of substrates with respect to the substrate conveyer.
(Fig. 1, [0021], “the controller MC controls the mechanical pre-alignment unit MA to perform mechanical pre-alignment with respect to the substrate W which has been conveyed to within the apparatus by the substrate conveyance unit WF”).
Tsujikawa and Miyajima are both considered to be analogous to the claimed invention because they are in the same field of lithography manufacturing apparatus. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the alignment scope in Miyajima to incorporate the pre-alignment unit to align the substrates with respect to the substrate converyer as taught by Tsujikawa. One would have been motivated to do so because in order to better align the substrate with mold, it would be necessary to adjust at least one of the position and rotation angle of the substrate before reaching the conveyance unit (Tsujikawa, [0021]).
Regarding claim 13, Miyajima does not explicitly teach aligning, in an alignment station, the first substrate which is to be conveyed in the conveying of the first substrate; and aligning, in the alignment station, the second substrate which is to be conveyed in the conveying of the second substrate.
Tsujikawa teaches an article manufacturing method ([0001], “a method of manufacturing an article”), comprising: aligning, in an alignment station, the first substrate which is to be conveyed in the conveying of the first substrate; and aligning, in the alignment station, the second substrate which is to be conveyed in the conveying of the second substrate ([0021], “the controller MC controls the mechanical pre-alignment unit MA to perform mechanical pre-alignment with respect to the substrate W which has been conveyed to within the apparatus by the substrate conveyance unit WF”; Tsujikawa teaches a pre-alignment unit MA to perform substrate alignment before the substrate is conveyed. One of ordinary skill in the art would find it obvious that the pre-alignment unit MA will align multiple substrates in sequential order).
(Tsujikawa, [0021]).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20150355558 (“Miyajima”) in view of U.S. Pub. No. 20180264691 (“Chang et al.”).
Regarding claim 11, Miyajima does not explicitly teach the supplier is shared by the plurality of processors.
However, Chang et al. teaches a forming apparatus (Abstract, “system is configured to photocure a photocurable material to form a polymer film”), wherein the supplier is shared by the plurality of processors (Fig. 5A, Chang et al. teaches a dispensing module 520a which supplies a composition on each of a plurality of substrates which are positioned in the stations 504a-f), and the supplier is configured to sequentially supply the composition on the plurality of substrates ([0141], “each of the stations can be operated in conjunction to simultaneously produce multiple polymer films in a parallelized manner. For example, each of the stations 504a-g can be sequentially rotated across the Positions 1-7 to perform each of the steps for producing polymer film in a sequence.”).
Chang et al. and Miyajima are both considered to be analogous to the claimed invention because they are in the same field of lithography manufacturing apparatus. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the dispenser in Miyajima to incorporate a supplier shared by the plurality of processors as taught by Chang et al. One would have been motivated to do so in order reduce the cost of incorporating additional supplier. 
Regarding claim 12, Miyajima does not explicitly teach the alignment station is shared by the plurality of processors.
(Abstract, “system is configured to photocure a photocurable material to form a polymer film”), wherein the alignment station is shared by the plurality of processors, and the alignment station is configured to sequentially align the plurality of substrates ([0013], “a first chuck configured to support a first substantially planar mold having a first mold surface during use of the system, and a second chuck configured to support a second substantially planar mold having a second mold surface during use of the system”; [0144], “6, a single actuable stage 602 can be used to manipulate the lower chucks of multiple different stations.” Chang et al. teaches an upper chuck and a lower chuck which are used to position two mold surfaces to form substrates. Chang et al. further teaches a single actuable stage coupled to the lower chuck so as to align the lower chuck at desirable position).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the alignment station in Miyajima to incorporate an alignment station shared by the plurality of processors as taught by Chang et al. One would have been motivated to do so in order reduce the cost of incorporating additional alignment station.

Response to Arguments
Applicant's arguments with respect to amended claim 1 have been fully considered but they are not persuasive. 
The Applicant argues that Miyajima does not teach the feature of 
“a substrate conveyer configured to convey each of the plurality of substrates to a processor selected from the plurality of processors,” 
“wherein the supplier supplies the composition onto the substrate while the substrate is being conveyed to the selected processor by the substrate conveyer” 
As recited in amended claim 1. 
[0040], “A dispenser 7 dispenses the resin as small droplets, thereby coating the surface of the substrate 1 with a predetermined amount of resin”). The dispenser as taught in Miyajima is capable of dispensing composition on a plurality of substrates that are positioned in each imprint unit which is one of the plurality of the imprint units in the forming apparatus. Miyajima further teaches the supplier supplies the composition onto the substrate while the substrate is being conveyed to the selected processor by the substrate conveyer ([0042], “The sequence of an imprint process will be described with reference to FIGS. 3 and 4. In step 3a, the substrate 1 is placed on the substrate stage 2. In step 3b, the substrate stage 2 starts moving the substrate 1 to the point under the dispenser 7 that dispenses the resin. In step 3c, the dispenser 7 coats the surface of the substrate 1 with a predetermined amount of resin. In step 3d, the original stage 5a moves the original 5 downward.” [0043], “In step e shown in FIG. 4, the original stage 5a moves the original 5 down toward the substrate 1 and presses the original 5 against the resin on the substrate 1, thereby transferring the pattern.”).
Applicant's arguments with respect to amended independent claim 9, which includes the same or similar feature as those discussed above in connection with claim 1, have been fully considered but they are not persuasive. 
Furthermore, the Applicant argues that Miyajima does not teach the feature of “a forming method including conveying, by a conveyer, a first substrate to a first processor; supplying a composition onto the first substrates by a supplier while the first substrate is being conveyed to the first processor by the conveyer; forming the composition on the first substrate by causing the first processor to bring a first mold into contact with the composition on the first substrate; and conveying, by the conveyer, a second substrate to a second processor”.
Fig. 11, “substrate conveying path”; [0050], “…conveying the substrates 1 stored in the substrate stocker 13, via a substrate conveying path, to the plurality of imprint units 100a to 100d included in the clustered imprint apparatus”); 
supplying a composition onto the first substrates by a supplier ([0040], “A dispenser 7 dispenses the resin as small droplets, thereby coating the surface of the substrate 1 with a predetermined amount of resin”) while the first substrate is being conveyed to the first processor by the conveyer forming the composition on the first substrate by causing the first processor to bring a first mold into contact with the composition on the first substrate ([0042], “The sequence of an imprint process will be described with reference to FIGS. 3 and 4. In step 3a, the substrate 1 is placed on the substrate stage 2. In step 3b, the substrate stage 2 starts moving the substrate 1 to the point under the dispenser 7 that dispenses the resin. In step 3c, the dispenser 7 coats the surface of the substrate 1 with a predetermined amount of resin. In step 3d, the original stage 5a moves the original 5 downward.” [0043], “In step e shown in FIG. 4, the original stage 5a moves the original 5 down toward the substrate 1 and presses the original 5 against the resin on the substrate 1, thereby transferring the pattern.”); 
and conveying, by the conveyer, a second substrate to a second processor ([0005], “Substrates of one lot with the film of the adhesion material can be conveyed to the clustered imprint apparatus. In the imprint apparatus, imprint processes for the plurality of substrates are performed in parallel”; Fig. 11, “substrate conveying path”; [0050], “…conveying the substrates 1 stored in the substrate stocker 13, via a substrate conveying path, to the plurality of imprint units 100a to 100d included in the clustered imprint apparatus”).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744